ACCEPTED
                                                                                                     1-14-00438
                                                                                     FIRST COURT OF APPEALS
                                                                                             HOUSTON, TEXAS
                                                                                           4/27/2015 3:41:37 PM
                                                                                          CHRISTOPHER PRINE
                                                                                                         CLERK

                                COURT of APPEALS
                          FIRST DISTRICT COURT OF TEXAS
                                   HOUSTON, TEXAS                              FILED IN
DON R. JOHNSON AND FREDDIE L. OLIVER   (                                1st COURT OF APPEALS
                                                                            HOUSTON, TEXAS
APPEALLANTS                            (
                                                                        4/27/2015 3:41:37 PM
                                       (
V.                                     (         CASE: 01-14-00438-CV   CHRISTOPHER A. PRINE
                                                                                Clerk
                                       (        HONORABLE JUSTICES
                                       (
                                       (
                                       (
TEXAS SERENITY ACADEMY INC             (
D/B/A TEXAS SERENITY ACADEMY            (
CHARTER SCHOOL                         (
APPEALEE                               (
                                       (
  APPEALLANTS DON R. JOHNSON AND FREDDIE L. OLIVER FILES AND MAKE
 OBJECTION TO TSA’S FILING OF THE 215TH DISTRICT COURT DOCKET CONTROL
                     ORDER FILED ON APRIL 23, 2015.

NOW COMES Appellants Don R. Johnson (“Johnson”) and Freddie L. Oliver
(“Oliver”) files a motion to the First Court of Appeals respectfully making an
objecting to Appellee’s filing a 215th District Court Docket control order on April
23, 2015 during the Appellants Johnson’s and Oliver’s appeal phase. On March
27, 2015 Appellant Johnson and Oliver filed a motion to request a Rehearing
based on constitutional issues, namely the 14th amendment related to TRCP 21,
21(a) and 165(a). The First Court of Appeals (CA) accepted the request on March
30, 2015. As of April 27, 2015, Appellants Johnson and Oliver await the CA’s
ruling on this motion. Appellants Johnson and Oliver is making this objection

based on the fact that TSA Appellee is attempting to further violate Appellants

Johnson’s and Oliver’s right to due process by prematurely filing a Docket Control

                                            1
Order for a hearing on June 29, 2015 to avoid a trial by Jury in 215th District court

and request a hearing by Judge only, when the First Court of Appeals has not

ruled on the Appellants ‘motion for Rehearing request.

STATEMENT OF FACTS: The mandate is the document issued by the Court of
Appeals to the trial court directing the enforcement of the Court of Appeal’s
judgment. See Texas Park & Wildlife Dept. v. Dearing, 240 S.W.3d 330, 347 (Tex-
App-Austin 2007, pet. Denied); see also Black’s Law Dictionary 1047 (9th ed.2009)
(mandate is a judicial order issued by higher court directing lower court to take
action). Once the deadline for appealing to the Supreme Court has passed or the
Supreme has denied the petition for review, the clerk of the Court of Appeals’
court will issue the court’s mandate pursuant to TRAP 18.1. The CA judgment
becomes enforceable only after the mandate is issued. “The trial court should
look to Appellate Court’s opinion for guidance on how to proceed.” See Hudson
v. Wakefield, 711 S.W.2d 628, 630 (Tex. 1986); Cessna Aircraft, 345 S.W.3d at
144. Pursuant to TRAP 18.1 the clerk of the Court of Appeals will issue the
mandate no earlier than 70 days after the Court of Appeals last ruling on all
timely filed motions for Rehearing or en Banc Reconsideration, if no party files
(1) a petition for review in the Supreme Court or (2) a motion to extend the time
to file a petition for review. Pursuant to TRAP 53.7 (a) 45 days from Court of
Appeals overruling motion for Rehearing or en Banc Reconsideration to file
petition for review), TRAP 53.7 (f) 15 days from date the petition is due in
Supreme Court to file petition. If the Court of Appeals issues a new Judgment on
                                         2.
Rehearing, Appellants Johnson and Oliver may file further motions for Rehearing,
and a mandate will not be issued until after those motions are decided. See TRAP
49.5 “Additional Motions for Rehearing,”
The clerk will issue the mandate of the of the Court of Appeals no earlier than 40
days after the Supreme Court denies review, if Appellants Johnson and Oliver do
not file (1) a motion for Rehearing of the Supreme Court’s order on the petition
or (2) file a motion to extend the time to file a motion for Rehearing in the
Supreme Court. If the Texas Supreme Court denies the petition for review,
petitioners Johnson and Oliver may move that the Court of Appeals stay the
mandate pending disposition of a petition for writ of certiorari in the U.S.
Supreme Court pursuant to TRAP 18.2.
                           CONCLUSION AND PRAYER:
Appellants Johnson and Oliver declares that the Jun 29, 2015 date is premature
and unreasonable , in addition, to being illegal because the 215th District court
has not received a court mandate from the higher court (CA) who has the
jurisdiction and plenary authority (full) over this case. A case cannot be executed
in the jurisdiction and plenary authority of 2 courts at the same time. To act
outside the authority/jurisdiction of the First Court of Appeals in this case in any
manner is without grounds and further violates these Appellants right to due
process under Texas Rules of Appeals Procedures.
The minimum time to exhaust Appellants Johnson’s and Oliver’s appeal process
is 70 days after the last judgment issued by the First Court of Appeals. Therefore,
TSA’s motion for a Docket Control Order scheduled for June 29, 2015, is made
objectionable and Appellants pray that the court “Strike down” the Appellee’s
                                         3.
Docket Control Order motion. Appellant pray that the CA issue a mandate after
Appellant Johnson and Oliver has exhausted the appeal process ordering the Trial
Court to set this case for trial by jury after it receives the mandate. Appellant prays
that the CA orders the trial court to grant discovery on the issues it has remanded
back to the trial court and to grant time for Appellant/Defendant to respond to the
motions Appellee/Plaintiff must file to fix the remand the CA has denied.



                                                            RESPECTFULLY SUBMITTED
                                                                 //S// Don R. Johnson
                                                            DON R. JOHNSON, PRO SE
                                                                          APPELLANT
                                                                    25619 Alp Springs
                                                                SPRING, TEXAS 77373
                                                                        832-444-4834

                                                                 //S// Freddie L. Oliver
                                                             FREDDIE L. OLIVER, PRO SE
                                                                          AAPPELLANT
                                                                    11006 LONG GATE
                                                               HOUSTON, TEXAS 77047
                                                                         713-385-9720




                                         4.
                                Certificate of Service

 I Don R. Johnson, Pro se and Freddie L. Oliver hereby certify that on April 27,
2015 a notice of this Request for making objection to the Docket Control Order
was sent to Texas Serenity Academy Inc. d/b/a Texas Serenity Academy Charter
School through the organization’s attorney, Ms. Tina M. Andrews by U.S. mail.


Texas Serenity Academy
Tina M. Andrews
P.O. Box 655
Bellaire, TX 77402
E-mail: tina.andrews26@,gmail.com


//S// Don R. Johnson
___________________
Don R. Johnson                        4/27/2015

//S // Freddie L. Oliver
___________________
Freddie L. Oliver                    4/27/2015




                                          5.